Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-12, 15-17, 19-20 have been examined. Claims 7-12, 15-16, 19-20 have been amended.  Claims 1-6, 13-14, 18 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin Cantwell et al. (US. 20100324382A1 hereinafter Cantwell) in view of Garry M. Steil et al. (US 20080183060A1) and further in view of Charles O’CONNELL (US. 20160106363A1) and further in view of Yu et al. (WO2012048040A2 hereinafter Yu). 

With respect to claim 7, the combined art does not teach, according to the non-transitory computer readable medium of claim 8, wherein the processor is operable, when the programming code is executed by the processor, to perform further functions, including functions to: determine a value of a first electrical property between a pair of electrodes coupled to a user, wherein a first electrode and a second electrode of the pair of electrodes are positioned a predetermined distance apart; after a period of time has elapsed, determine a value of a second electrical property between the pair of electrodes; determine a difference between the value of the first electrical property and the value of the second electrical property, wherein the difference is due to perspiration of the user; determine that the difference corresponds to values of previously determined differences stored in a user history database, wherein the values of previously determined differences correspond to periods of known exercise by the user; and output a signal confirming the indication of early exercise detection. 
However, Yu teaches the aforementioned feature (’040; Para 0010: difference in measured property; .Para 0011: electrical property; Para 0015):   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Martin Cantwell/Gary M. Steil/Charles O’CONNOR with the technique of using the electrodes as taught by Yu in order to determine further information of the exercise location
Claim 17 is rejected as the same reason with claim 7. 

Claims 8-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin Cantwell et al. (US. 20100324382A1 hereinafter Cantwell) in view of Garry M. Steil et al. (US 20080183060A1) and further in view of Charles O’CONNELL (US. 20160106363A1). 

With respect to claim 8, Martin Cantwell teaches a non-transitory computer readable medium embodied with programming code executable by a processor of a therapeutic agent delivery device, and the processor of the therapeutic agent delivery device when executing the programming code is operable to perform functions, including functions to: 
receive a glucose measurement value measured by a glucose monitor (‘382; Para 0096:;  a glucose concentration measurement taken from the body (e.g., from a blood-glucose sensor).)
determine whether the received glucose measurement value falls within a predetermined threshold of an expected glucose measurement value (‘382; Para 0010:  a command for infusion of a bolus of glucose may be selectively provided based, at least in part, on a PID command associated with the subsequent command cycle if said forecasted blood-glucose level does not exceed a threshold blood glucose level; Para 0284; controller 12 may selectively provide such a command for infusion of a bolus of glucose based upon such a PID command for a subsequent command cycle if a blood-glucose level forecasted for the subsequent command cycle does not exceed a threshold blood glucose level), 
in response to the received glucose measurement value falling within the predetermined threshold, generate an early exercise indication based on a model determination. (‘382; Para 0064: FIG. 26 is a block diagram of a closed loop system to control blood glucose levels through insulin infusion based on glucose level feedback in accordance with an embodiment) and
Cantwell does not, but Steil teaches
wherein the expected glucose measurement value was determined according to a first predictive blood glucose model (‘060; Abstract: the use of a model that predicts or estimates future dynamic states of glucose and insulin from variables such as insulin delivery or exogenous glucose appearance as well as inherent physiological parameters. The model predictive estimator can be used as an insulin bolus advisor to give an apriori estimate of postprandial glucose for a given insulin delivery profile administered with a known meal to optimize insulin delivery; as a supervisor to monitor the operation of the diabetes-management system);
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Cantwell with the technique of model predictive method and system for controlling insulin infusion as taught by Gary M. Steil in order to provide predictive model for glucose measurement value of the exercise location
 and 
Charles O’CONNELL teaches 
based on the early exercise indication, altering a delivery dose of a therapeutic agent by the therapeutic agent delivery device (‘363; Para 0004: a) administering to a subject a basal dose of insulin, wherein the subject is in need thereof, and wherein the subject is diabetic; b) receiving from the subject a selection of an exercise that the subject is to perform; c) determining based on the exercise that the subject is to perform an adjusted dose of insulin for administration to the subject, wherein the adjusted dose of insulin is from about 5% to about 95% of the basal dose of insulin; d) administering to the subject the adjusted dose of insulin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Martin Cantwell/Steil/Charles O’CONNOR with the technique of diabetes management system as taught by Charles O’CONNOR in order to determine further information of the exercise location
  

With respect to claim 9, the combined art teaches the non-transitory computer readable medium of claim 8, Charles O’CONNOR discloses wherein, when the programming code is executed by the processor of the therapeutic agent delivery device, the processor is operable to perform further functions, including functions to: 
 in response to the early exercise indication, obtain another expected glucose measurement value determined according to a second predictive glucose model; and 
determine whether the received glucose measurement value falls within a predetermined threshold of the other expected blood glucose measurement value; and 
in response to the received glucose measurement value falling below the predetermined threshold of the other expected glucose measurement value, generate a confirmation of the early exercise indication; and 
determine the altered delivery dose of the therapeutic agent based on the confirmation of the early exercise indication (‘363; Para 0004:).  
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, the combined art teaches the non-transitory computer readable medium of claim 8, Charles O’CONNOR further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: 
in response to the early exercise indication, determine a confidence level of a user's expected participation in exercise; 
based on the determined confidence level, determine the altered delivery dose of the therapeutic agent for a next delivery of the therapeutic agent. (‘363; Para 0039: the adjusted dose of insulin is from about 5% to about 95% of the basal dose of insulin; c) subsequent to the administering to the subject the adjusted dose of insulin, sustaining the subject's heart rate at a level that is from 10%-50% of the subject's maximum heart rate for at least 30 minutes; and d) subsequent to the sustaining the subject's heart rate at the level that is from 10%-50% of the subject's maximum heart rate for at least 30 minutes, elevating the subject's heart rate to a level that is at least 50% of the subject's maximum heart rate).  

With respect to claim 11, the combined art teaches the non-transitory computer readable medium of claim 10, Charles O’CONNOR discloses wherein, when the programming code is executed by the processor, the processor is operable to perform further functions, including functions to: receive signals from one or more movement-related sensors coupled to the processor; determine whether any signals received from the movement-related sensors indicates exercise; in response to a determination of an indication of exercise, increase the confidence level of the user's expected participation in exercise; update the altered delivery dose of the therapeutic agent based on the increase in the confidence level of the user's expected participation; and   deliver the altered delivery dose of the therapeutic agent (‘363; Para 0004:). 
 Claim 20 is rejected as the same reason with claim 11. 

Claims 12,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles O’CONNELL (US. 20160106363A1) in view of Martin Cantwell et al. (US. 20100324382A1 hereinafter Martin Cantwell) and further in view of Garry M. Steil et al. (US 20080183060A1 hereinafter Garry M. Steil). 

With respect to claim 12, Charles O’CONNELL teaches a  wearable drug delivery device operable to deliver insulin to a user, including: 

a communication interface device operable to receive and transmit signals; 
a reservoir operable to store insulin (‘363; Para 0118:  A reservoir comprises a sensing fluid with, for example, a glucose concentration from about 1 mg/dL to about 400 mg/dL); 
a pump mechanism coupled to the reservoir and operable to expel the stored insulin from the reservoir in response to control signals (‘363; Para 0118: Upon actuation of a manual or automatic pump, plunger or other actuator, sensing fluid is forced from the reservoir through a first check valve, such as a flap valve, into a sensing channel) ; 
a memory operable to store instructions; and 
a controller operable to execute the instructions and control the communication interface device and the pump mechanism by outputting control signals and be communicatively coupled via the communication interface device to a glucose monitor, wherein the controller, when executing the instructions, is operable to: 
receive a glucose measurement value measured by the glucose monitor (‘363; Abstract: he coordination of exercise with blood glucose monitoring and insulin administration; Para 0006: a glucose monitoring device that is: 1) in contact with the subject; 2) in communication with the telecommunications device; 3) configured to detect a glucose level in the subject; and 4) configured to transmit to the telecommunications device a reading of the glucose level in the subject): 
Martin Cantwell teaches 
determine whether the received glucose measurement value falls within a predetermined threshold of an expected glucose measurement value (‘382; Para 0010:  a command for infusion of a bolus of glucose may be selectively provided based, at least in part, on a PID command associated with the subsequent command cycle if said forecasted blood-glucose level does not exceed a threshold blood glucose level; Para 0284; controller 12 may selectively provide such a command for infusion of a bolus of glucose based upon such a PID command for a subsequent command cycle if a blood-glucose level forecasted for the subsequent command cycle does not exceed a threshold blood glucose level); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Charles O’CONNOR/Martin Cantwell with the technique of insulin controlling as taught by Martin Cantwell in order to provide insulin controlling for glucose measurement value of the exercise location
 
Garry M. Steil  teaches 
wherein the expected glucose measurement value was determined according to a first predictive glucose model (‘060; Abstract: the use of a model that predicts or estimates future dynamic states of glucose and insulin from variables such as insulin delivery or exogenous glucose appearance as well as inherent physiological parameters. The model predictive estimator can be used as an insulin bolus advisor to give an apriori estimate of postprandial glucose for a given insulin delivery profile administered with a known meal to optimize insulin delivery; as a supervisor to monitor the operation of the diabetes-management system)\. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Charles O’CONNOR/Martin Cantwell with the technique of controlling insulin infusion as taught by Gary M. Steil in order to provide predictive model for glucose measurement value of the exercise location. 

Charles O’CONNELL in view of Martin Cantwell  and Garry M. Steil  teaches 
in response to the received glucose measurement value falling within the predetermined threshold, generate an early exercise indication based on a model determination by the first predictive glucose model (‘363; Para 0004: a) administering to a subject a basal dose of insulin, wherein the subject is in need thereof, and wherein the subject is diabetic; b) receiving from the subject a selection of an exercise that the subject is to perform; c) determining based on the exercise that the subject is to perform an adjusted dose of insulin for administration to the subject, wherein the adjusted dose of insulin is from about 5% to about 95% of the basal dose of insulin; d) administering to the subject the adjusted dose of insulin); and 
output a drive control signal to the pump mechanism to deliver the insulin delivery adjustment amount of insulin (‘363; Para 0004: a) administering to a subject a basal dose of insulin, wherein the subject is in need thereof, and wherein the subject is diabetic; b) receiving from the subject a selection of an exercise that the subject is to perform; c) determining based on the exercise that the subject is to perform an adjusted dose of insulin for administration to the subject, wherein the adjusted dose of insulin is from about 5% to about 95% of the basal dose of insulin; d) administering to the subject the adjusted dose of insulin). 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims 12 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles O’CONNELL (US. 20160106363A1) in view of Martin Cantwell et al. (US. 20100324382A1 hereinafter Martin Cantwell) and further in view of Garry M. Steil et al. (US 20080183060A1 hereinafter Garry M. Steil).and further in view of Dassau et al. (WO 2018009614A1 hereinafter Dassau).

With respect to claim 15, the combined art does not teach, according to the system of claim 12, wherein the wearable drug delivery device further comprises:   a global positioning system receiver and a Wi-Fi transceiver, wherein the processor is operable to determine a location of the mobile device based on signals received from the global positioning system receiver or the Wi-Fi transceiver. However, Dassau discloses the aforementioned feature (‘614; Para 00196).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Charles O’CONNOR/Martin Cantwell/Gary M. Steil with the technique of providing global positioning system as taught by Dassau in order to provide predictive model for glucose measurement value of the exercise location

With respect to claim 16, the combined art teaches the system of claim 15, wherein the controller, Dassau discloses when executing the instruction is operable to by performing functions to: access a table of known exercise locations; determine a correspondence between the image data and the location of known exercise locations; based on a percentage of correspondence, generate a confidence level indicating a probability of a detection of exercise; and utilize the confidence level in the determination of the insulin delivery adjustment amount of insulin. (‘614; Para 0037).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Tribble being used in the current rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686